Title: From Thomas Jefferson to Steuben, 21 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Apr. 21. 1781. 11 o’clock A.M.

The inclosed letters No. 1. are this moment come to hand. The public stores at this place are almost wholly removed and by this evening will be as high as the Manakin town ferry. The heavy cannon are still here. I understand the Henrico militia will be in to day. I believe I mentioned in my letter of this morning that those of Powhatan would be at Manchester to day, with a part of Capt. Mosby’s cavalry. I am with much respect Sir Your most obedt. servt.,

Th: Jefferson


P.S. Since writing the above the letter No. 2 is come to hand.

